United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
CLEMENT J. ZABLOCKI MEDICAL CENTER, )
Milwaukee, WI, Employer
)
__________________________________________ )
D.R., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1644
Issued: January 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 1, 2013 appellant, through her attorney, filed a timely appeal from a May 8, 2013
Office of Workers’ Compensation Programs’ (OWCP) decision which denied her
reconsideration request on the grounds that it was untimely filed and failed to present clear
evidence of error. Because more than 180 days has elapsed between the most recent merit
decision, dated March 24, 2011, and the filing of this appeal on July 31, 2013, the Board lacks
jurisdiction to review the merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and
501.3.
ISSUE
The issue is whether OWCP properly determined that appellant’s December 3, 2012
request for reconsideration was not timely filed and failed to present clear evidence of error.
FACTUAL HISTORY
This claim has previously been before the Board. In a March 24, 2011 decision, the
Board affirmed an OWCP hearing representative’s decision dated December 29, 2009 denying

appellant’s claim for an emotional condition. The Board found that appellant did not establish
her allegations of harassment and unfair treatment and therefore failed to establish a
compensable employment factor.1 The facts of the case are set forth in the Board’s prior
decision and are incorporated herein by reference.2
On December 3, 2012 appellant through her attorney requested reconsideration. The
basis of her request was the findings in a decision of the Equal Employment Opportunity
Commission (EEOC) dated August 10, 2012 regarding discrimination. Appellant asserted that
she established a compensable employment factor and her claim should be reevaluated. The
August 10, 2012 EEOC decision found that appellant established that she had been discriminated
against because of her disability when she was terminated from her employment as a health
technician. The judge specifically determined that appellant showed she was a qualified
individual with a disability noting that she had many physical and medical impairments
including a back condition and depression. The judge further noted that appellant showed her
absences were related to her disability and that the use of leave without pay was not excessive.
In a decision dated May 8, 2013, OWCP denied appellants request for reconsideration as
it was untimely and did not establish clear evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation:
“The Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. The Secretary, in
accordance with the facts found on review may-(1) end, decrease or increase the compensation awarded; or
(2) award compensation previously refused or discontinued.”3
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607(a) provides that
OWCP will not review a decision unless the application for review is filed within one year of the
date of that decision.4 However, OWCP will reopen a claimant’s case for merit review,
1

Docket No. 10-1375 (issued March 24, 2011).

2

On April 22, 2009 appellant, a health technician, filed an occupational disease claim alleging that she developed
an emotional condition as a result of her workers’ compensation claim and unfair treatment. She alleged that she
was improperly transferred to accommodate her restrictions under claim File No. xxxxxx519. Appellant alleged that
several coworkers stated that she did not belong in the urology department so she was transferred to the eye clinic
and she felt as though she did not belong there. She further alleged that she no longer had access to rooms and
supplies that she once had nor was she involved in meetings in her prior department or the eye clinic. Appellant did
not stop work but was terminated on August 28, 2009.
3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.607(b); Annie L. Billingsley, 50 ECAB 210 (1998).

2

notwithstanding the one-year filing limitation, if the claimant’s application for review shows
clear evidence of error on the part of OWCP in its most recent merit decision. To establish clear
evidence of error, a claimant must submit evidence relevant to the issue that was decided by
OWCP. The evidence must be positive, precise and explicit and must be manifest on its face that
OWCP committed an error.5
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.6
Evidence that does not raise a substantial question concerning the correctness of OWCP’s
decision is insufficient to establish clear evidence of error.7 It is not enough merely to show that
the evidence could be construed so as to produce a contrary conclusion.8 This entails a limited
review by OWCP of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.9 The Board makes an independent determination
as to whether a claimant has submitted clear evidence of error on the part of OWCP.10
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
application for review. OWCP’s regulations provide that the one-year time limitation period for
requesting reconsideration begins on the date of the original OWCP decision.11 A right to
reconsideration within one year also accompanies any subsequent merit decision on the issues.12
The last merit decision in this case was the Board’s March 24, 2011 decision. The Board
affirmed the denial of appellant’s emotional condition claim. As appellant’s December 3, 2012
letter requesting reconsideration was made more than one year after the Board’s March 24, 2011
merit decision, it was not timely filed.
The issue for purposes of establishing clear evidence of error in this case, is whether
appellant submitted evidence to establish clear error in OWCP’s finding that she had not
established a compensable factor of employment. Appellant has not established clear evidence
5

20 C.F.R. § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

6

Annie L. Billingsley, supra note 4.

7

Jimmy L. Day, 48 ECAB 652 (1997).

8

Id.

9

Id.

10

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765,770 (1993).

11

20 C.F.R. § 10.607(a).

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsideration, Chapter 2.1602.4a (October 2011),
which provides in pertinent part: [A] right to reconsideration within one year accompanies any subsequent merit
decision on the issues. This includes any merit decision by ECAB.

3

of error by OWCP. She has not submitted sufficient evidence or argument which manifests on
its face that OWCP committed an error in the denial of her claim.
Appellant asserted that the basis of her request for reconsideration was the findings of an
EEOC decision dated August 10, 2012 regarding her termination. She asserted that she has now
established a compensable factor of employment and her claim should be reevaluated. The
August 10, 2012 EEOC decision, however, found that appellant established that she was
discriminated against because of her disability when she was terminated from her employment as
a health technician. The judge specifically determined that appellant showed that she was a
qualified individual with a disability noting that she had many physical and medical
impairments, including a back condition and depression and showed her absences were related to
her disability and that her use of leave without pay was not excessive. None of this evidence is
relevant to her allegations under the workers’ compensation claim, specifically that she was
improperly transferred to the eye clinic to accommodate her restrictions in another claim, that
coworkers stated that she did not belong in the urology department so she was transferred to the
eye clinic where she also felt as though she did not belong, that her assignments had changed,
that her access to rooms and supplies was stopped, that she was not involved in meetings in her
prior department or the eye clinic and that she was underutilized. The EEOC decision does not
address the cause of the disability which is the issue in the underlying workers’ compensation
claim.
The term clear evidence of error is intended to represent a difficult standard and the
arguments provided here is not the type of positive, precise and explicit evidence which
manifested on its face that OWCP committed an error in denying appellant’s emotional condition
claim.13 The EEOC decision, in the circumstances of this case, is not explicit evidence that
OWCP erred when it denied her claim.14 Appellant did not submit any evidence or argument of
sufficient probative value to shift the weight in favor of her and raise a substantial question as to
the correctness of the December 29, 2009 OWCP decision.15 Thus, the Board finds that OWCP
properly denied appellant’s request for reconsideration as the evidence is insufficient to establish
clear evidence of error.
CONCLUSION
The Board finds that appellant’s request for reconsideration dated December 3, 2012 was
untimely filed and did not demonstrate clear evidence of error.

13

Robert G. Burns, 57 ECAB 657 (2006).

14

See A.D., Docket No. 12-1656 (issued March 21, 2013).

15

Jimmy L. Day, supra note 7.

4

ORDER
IT IS HEREBY ORDERED THAT the May 8, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 10, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

